SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayer’s ID ( CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry ( NIRE) 35.300.147.952 Publicly-Held Company NOTICE TO MARKET São Paulo, SP, Brasil, January 10, 2012 – Pursuant to Article 12 of CVM Instruction No. 358/02, Gafisa S.A. (BOVESPA: GFSA3) (“ Gafisa ” or “ Company ”), hereby discloses to its shareholders and the market communication received on the present date from its shareholder FUNCEF – Fundação dos Economiários Federais, with headquarters located in the City of Brasília, Distrito Federal, at Setor Comercial Norte, Quadra 02, Bloco A, 13 th floor, enrolled with CNPJ/MF under No. 00.436.923/0001-90 (“ Investor ”), declaring that FUNCEF sold 679,400 shares issued by Gafisa, decreasing its participation to 4.85% of the total capital stock of the Company, equivalent to 20,998,600 common shares issued by the Company. This new amount of shares no longer qualifies them as holding a significant stake in the Company’s total capital stock, under the terms of Article 12 of CVM Instruction No. 358/02. São Paulo, January 10, 2013. GAFISA S.A. André Bergstein Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 10, 2013 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
